Citation Nr: 0009632	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-06 820A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a March 4, 1985 Board decision denying entitlement to 
service connection for a back disability contains clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.

In a statement received by the Board of Veterans' Appeals 
(Board) in May 1999, the veteran submitted a claim alleging 
clear and unmistakable error (CUE) in a March 4, 1985 Board 
decision denying entitlement to service connection for a back 
disability.  This claim was received subsequent to the 
Board's June 1998 denial of the veteran's claim for 
reconsideration of the March 1985 Board decision and the 
issuance of an August 1998 letter informing the veteran of 
his right to file a CUE motion.

The Board notes that, in a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) received at the RO 
in May 1998, the veteran filed a claim for compensation for 
back injuries.  This document, which could be construed as a 
request to reopen his previously denied claim of entitlement 
to service connection for a back disability, is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In a decision issued on March 4, 1985, the Board denied 
the veteran's claim of entitlement to service connection for 
a back disability.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board on March 4, 1985, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.



CONCLUSION OF LAW

The March 4, 1985 decision, in which the Board denied the 
veteran's claim of entitlement to service connection for a 
back disability, does not contain CUE.  38 U.S.C.A. § 7111 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the Board's March 4, 
1985 decision, which denied the veteran's claim of 
entitlement to service connection for a back disability, was 
clearly and unmistakably erroneous.  Under 38 U.S.C.A. § 7111 
(West 1991 & Supp. 1999), the Board has, for the first time, 
been granted the authority to revise a prior Board decision 
on the grounds of CUE.  A claim in which review is requested 
under the new statute may be filed at any time after the 
underlying decision is rendered.  Pursuant to VAOPGCPREC 1-98 
(Jan. 13, 1998), the Board's new authority applies to any 
claim pending on or filed after November 21, 1997, the date 
of enactment of the statute.  See 38 C.F.R. § 20.1400 (1999). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400 (1999). 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet.App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet.App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet.App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet.App. 251, 253 (1991).  Moreover, 
the error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet.App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet.App. 40, 
43 (1993). 

In this case, the veteran and his representative argue that a 
finding of CUE is warranted because the Board, in its March 
1985 decision, did not properly consider three buddy 
statements and multiple physician's opinions confirming that 
the veteran sustained a back injury in service.  They also 
argue that a finding of CUE is warranted because the Board 
failed to discuss and apply 38 C.F.R. § 3.303(d) (1984).  

Under VA regulations in effect at the time of the March 1985 
Board decision, service connection connoted many factors but 
basically it meant that the facts, shown by evidence, 
established that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1984).  With chronic disease 
shown in service or within the presumptive period, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, were service connected, unless clearly 
attributable to intercurrent causes.  A showing of a chronic 
disease in service required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service was not established, a showing of 
continuity of symptomatology after discharge was required to 
support the claim.  38 C.F.R. 
§ 3.303(b) (1984).  

Service connection was also granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1984).  
Additionally, under 38 C.F.R. §§ 3.307(a), 3.309(a) (1984), 
service connection was presumed for certain diseases, 
including arthritis, that manifested to a compensable degree 
within a year of discharge from service.  Presumptive periods 
were not intended to limit service connection to diseases so 
diagnosed when the evidence warranted direct service 
connection.  38 C.F.R. § 3.303(d) (1984).  When reasonable 
doubt regarding service origin arose, such doubt was to be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1984).

In reviewing the facts of this case, the Board notes that, in 
its March 1985 decision, the Board acknowledged the veteran's 
contention that he sustained a back injury in service in 
October 1945, and received treatment for this injury 
beginning the first week after he was discharged from 
service.  The Board also acknowledged the representative's 
contention that medical evidence showing back treatment since 
1945 proved that the veteran's back disability arose during 
his term of military service.  In making its decision, the 
Board considered the veteran's service medical records, a VA 
examination report dated June 1984, August 1984 reports from 
R. E. Honeywell, D.O., and W. P. Lerplance, Jr., M.D., 
photographs and statements of the veteran and his 
representative, and affidavits of fellow servicemen.  

Contrary to the veteran's contention, the RO did not fail to 
consider the statements of the veteran's fellow servicemen.  
Rather, in the Discussion and Evaluation section of its 
decision, the Board noted that, although there was lay 
evidence of a back injury in service, there were no 
contemporaneous clinical records or x-ray evidence 
establishing that the injury occurred.  The Board explained 
that the first post-service evidence of back symptoms was 
dated many years after discharge.  In support of this 
finding, the Board discussed the veteran's December 1945 
separation examination, which disclosed no back 
abnormalities, and the lack of medical evidence showing 
arthritis within one year of the veteran's discharge from 
service.  The Board found that, although the veteran 
submitted affidavits, photographs and treatment reports from 
private physicians, none of this evidence established that 
the veteran incurred a chronic back disability in service.  
The Board concluded that a chronic back disability was 
neither incurred in nor aggravated by wartime service, and 
that arthritis of the back could not be presumed to have been 
incurred during wartime service. 

The March 1985 Board decision contains error to the extent 
that it does not include a cite to 38 C.F.R. § 3.303(d) 
(1984), which, as previously noted, provided that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, established that the disease was incurred in 
service.  However, the Board essentially addressed this 
provision, albeit in a succinct manner, by acknowledging lay 
assertions of an in-service back injury and post-service 
medical evidence of a back disability, and by finding that 
the affidavits, photographs and private medical reports did 
not establish that the veteran incurred a chronic back 
disability incurred in service.  In light of this fact, the 
Board finds that the omission of 38 C.F.R. § 3.303(d) (1984) 
is not the "kind of error . . . that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  38 C.F.R. 
§ 20.1403(a) (1999).  

The record does not reflect that the correct facts, as they 
were known at the time, were not before the Board at the time 
of the issuance of the March 1985 decision.  In addition, 
aside from the omission of a cite to 38 C.F.R. § 3.303(d) 
(1984), the record does not reflect that the Board 
incorrectly applied the laws and regulations in effect in 
March 1985.  Rather, the Board applied 38 U.S.C. §§ 310, 312, 
and 313 and 38 C.F.R. §§ 3.102, 3.303, and 3.307 to the facts 
of the case and found that the evidence did not support the 
veteran's allegation that his back disability was related to 
a back injury sustained in service. 

The Board acknowledges the argument that the Board failed to 
consider medical reports from private physicians.  However, 
it is clear that the Board noted and weighed these reports 
before making its decision, and concluded that they, in 
addition to the other evidence of record, did not establish 
that the veteran's back disorder was incurred in service.  
The Board reminds the veteran that a mere misinterpretation 
of facts does not constitute CUE, see Thompson v. Derwinski, 
1 Vet.App. at 253, nor does a disagreement as to how 
information was weighed and evaluated.  See 38 C.F.R. 
§ 20.1403(d).  In the absence of the kind of error of fact or 
law which would compel the conclusion that the result would 
have been manifestly different but for the error, there is 
simply no basis upon which to find CUE in the Board's March 
4, 1985 decision.  The veteran's motion must, therefore, be 
denied.

ORDER

In the absence of clear and unmistakable error in the March 
4, 1985 Board decision denying entitlement to service 
connection for a back disability, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

